Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-0172
                          Lower Tribunal No. 17-4447
                             ________________


                                Jose Migenes,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

      Jose Migenes, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

      PER CURIAM.

      Affirmed.